UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-1915


THE CONTINENTAL INSURANCE COMPANY,

                Plaintiff - Appellant,

          v.

MARK A. GENTILE,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:13-cv-00654-LO-IDD)


Submitted:   January 16, 2014             Decided:   February 5, 2014


Before NIEMEYER and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher A. Abel, G. Blake Christensen, WILLCOX & SAVAGE, PC,
Norfolk, Virginia, for Appellant.   David Rosenblum, ROSENBLUM &
ROSENBLUM, LLC, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             The     Continental         Insurance          Company       (“Continental”)

filed an action seeking a declaratory judgment that it did not

owe Mark A. Gentile under a marine insurance policy it issued to

insure his sailboat.             Gentile personally sustained injuries from

an   unidentified/uninsured             boater,      and     the      policy    included     an

uninsured      boater    provision        in       its    Coverage      G.      Continental

alleged the incident was excluded, however, because there was no

boat-to-boat damage as required under Exclusion F of the policy.

The parties filed cross-motions for judgment as a matter of law

under   Fed.    R.   Civ.    P.    12(c),          and    the    district      court    denied

Continental’s motion and granted Gentile’s.

             Continental appeals, raising three issues: (1) whether

the district court erred by relying on evidence outside the four

corners of the policy of marine insurance issued to Gentile in

order   to     determine         that    the        policy       was    subject        to   the

requirements contained in Virginia Code Ann. § 38.2-2232 (Lexis

Nexis 2007); (2) whether the district court erred by ruling that

the policy of marine insurance issued to Gentile was subject to

the requirements contained in § 38.2-2232; and (3) whether the

district     court      erred     by    ruling       that       the    policy    of     marine

insurance      issued       to     Gentile          was     in     conflict       with      the

requirements contained in § 38.2-2232, and, as such, Exclusion F

to that policy’s Coverage G was unenforceable.

                                               2
          We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   The Cont’l Ins. Co. v. Gentile, No. 1:13-cv-

00654-LO-IDD (E.D. Va. July 12, 2013).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  3